594 So.2d 342 (1992)
ALL AMERICAN SEMI-CONDUCTOR, INC., Appellant/Cross-Appellee,
v.
ELLISON GRAPHICS CORPORATION, etc., et al., Appellees/Cross-Appellants.
No. 91-1542.
District Court of Appeal of Florida, Fourth District.
March 4, 1992.
Jeremy J. Hart of Valdes-Fauli, Cobb, Petrey & Bischoff, Miami, for appellant/cross-appellee.
James S. Telepman of Murphy, Reid, Pilotte & Ross, P.A., Palm Beach, for appellees/cross-appellants-Ellison Graphics Corp.
PER CURIAM.
We affirm the final judgment. However, we reverse and remand as to the amount of the attorney's fees award. Appellant/garnishee was not "an innocent stake holder drawn into controversy" but resisted the writ of garnishment on its own behalf and for its own interest. United States Pipe and Foundry Co. v. Holcomb Pipe Lines, Inc., 465 F.2d 827 (5th Cir.1972); Ebsary Foundation Co. v. Barnett Bank, 569 So.2d 806 (Fla. 3d DCA 1990). On remand, we direct the trial judge to restrict appellant/garnishee's attorney's fees award to the $100 deposit provided by section 77.28, Florida Statutes (1989). Ebsary.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED WITH DIRECTIONS.
HERSEY, STONE and GARRETT, JJ., concur.